UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4375


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAR LAMONT HUNTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cr-00076-JAG-1)


Submitted:   January 26, 2016             Decided:   March 3, 2016


Before WYNN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Frances H.
Pratt, Elizabeth W. Hanes, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.     Dana J. Boente, United
States Attorney, Erik S. Siebert, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamar    Lamont     Hunter      appeals        the     district      court’s    order

revoking his supervised release and sentencing him to twenty-

four months’ imprisonment.                 On appeal, Hunter contends that his

sentence is substantively unreasonable because he committed only

one    Grade    C   violation        and    the      district       court     erred   in   its

consideration of the relevant statutory factors.                            Upon review of

the record, we affirm.

       In     reviewing       a     sentence         imposed     upon       revocation      of

supervised release, this Court takes a “deferential appellate

posture       concerning          issues     of      fact     and     the      exercise    of

discretion.”          United States v. Crudup, 461 F.3d 433, 439 (4th

Cir. 2006) (internal quotation marks omitted).                          We will affirm a

sentence imposed after revocation of supervised release if it is

not plainly unreasonable.                  United States v. Thompson, 595 F.3d
544,    546    (4th    Cir.       2010).      The      first    step     in    this   review

requires us to determine whether the sentence is unreasonable.

Crudup, 461 F.3d at 438.               Only if the sentence is procedurally

or substantively unreasonable does our inquiry proceed to the

second step of the analysis to determine whether the sentence is

plainly unreasonable.             Id. at 438–39.

       Hunter does not challenge the procedural reasonableness of

his    sentence.           Instead,         he       argues     it    is      substantively

unreasonable.          A sentence is substantively reasonable if the

                                                 2
district     court       stated    a   proper          basis    for     concluding      the

defendant       should    receive      the       sentence      imposed,       up   to   the

statutory maximum.          Crudup, 461 F.3d at 440.                  “A court need not

be as detailed or specific when imposing a revocation sentence

as it must be when imposing a post-conviction sentence, but it

still    must     provide   a     statement       of    reasons       for   the    sentence

imposed.”       Thompson, 595 F.3d at 547 (internal quotation marks

omitted).

      In this case, the district court appropriately considered

the     Chapter     Seven    policy      statement            range     and    applicable

statutory factors.           In announcing its sentence, the district

court reasonably found that Hunter’s failure to adhere to his

supervised release terms and breach of the court’s trust after

receiving relatively lenient sentences on two prior occasions

supported the twenty-four-month maximum.                       The court also acted

within its discretion in sentencing him to the maximum term.

Because     Hunter’s      sentence     is    procedurally            and    substantively

reasonable, it is not plainly unreasonable.

        We dispense with oral argument because the facts and legal

contentions       are    adequately    presented         in    the    materials      before

this Court and argument would not aid the decisional process.


                                                                                   AFFIRMED




                                             3